—In a proceeding, inter alia, to invalidate the petition designating Peter J. Toner as a candidate in the Conservative Party primary election to be held on September 12, 1978, for the public office of Member of the Assembly from the 89th Assembly District, the appeal is from a judgment of the Supreme Court, Westchester County, entered August 17, 1978, which dismissed the proceeding. Judgment reversed, on the law and the facts, without costs or disbursements, application granted and the Board of Elections is directed to remove the name of Peter J. Toner from the appropriate ballot. The address of the candidate was not set forth in compliance with subdivision 1 of section 6-132 of the Election Law (see Matter of Vari v Hayduk, 42 NY2d 980; Matter of Rutter v Coveney, 38 NY2d 993). This defect invalidates sheets 1 through 11 of the designating petition. Therefore, there are insufficient signatures for a valid petition. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.